Citation Nr: 0210494	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  98-16 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for mitral valve 
prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
April 30, 1986 to May 16, 1986, and also had service in the 
Army National Guard.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO decision which denied service connection 
for schizophrenia, diabetes mellitus, and mitral valve 
prolapse.  A personal hearing was held before a member of the 
Board at the RO (i.e. a Travel Board hearing) in July 2000.  
In September 2000, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.


REMAND

In his VA Form 9 (substantive appeal), the veteran indicated 
that he wanted a Travel Board hearing.  Such a hearing must 
be scheduled by the RO.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2001).  A Travel Board hearing was held before a member of 
the Board in July 2000.  Unfortunately, this member is no 
longer employed at the Board.  In July 2002, the veteran was 
offered an opportunity to have another hearing before the 
member of the Board who will participate in the decision in 
his case, and by a statement received in July 2002, he 
indicated that he wanted another Travel Board hearing.

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




